NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS D. OQUIST; BETTEJANE                     No. 17-35124
JENKINS,
                                                D.C. No. 2:16-cv-00452-TSZ
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

WELLS FARGO BANK, N.A., Successor
by merger to Wachovia Mortgage, FKA
World Savings Bank, FSB,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Thomas S. Zilly, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Thomas D. Oquist and Bettejane Jenkins appeal from the district court’s

summary judgment in their Truth in Lending Act (“TILA”) action seeking

rescission. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hauk v. JP Morgan Chase Bank USA, 552 F.3d 1114, 1117 (9th Cir. 2009). We

affirm.

      The district court properly granted summary judgment because plaintiffs

failed to raise a genuine dispute of material fact as to whether they timely sent

defendants a notice of rescission. See 15 U.S.C. § 1635(a), (f) (a borrower may

rescind a loan within three days of a loan transaction, or within three years if the

lender fails to make required disclosures to the borrower); see also Jesinoski v.

Countrywide Home Loans, Inc., 135 S. Ct. 790, 792 (2015) (a borrower may

exercise right of rescission by notifying the lender of borrower’s intent to rescind

within three years after the transaction is consummated); Miguel v. Country

Funding Corp., 309 F.3d 1161, 1164 (9th Cir. 2002) (“[Section] 1635(f) is a statute

of repose, depriving the courts of subject matter jurisdiction when a § 1635 claim

is brought outside the three-year limitation period.”)

      We reject as without merit plaintiffs’ contention that the subject loan

transaction was not consummated.

      AFFIRMED.




                                           2                                    17-35124